DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.

Response to Amendment
	The Amendment filed 2/5/21 has been entered. Claims 29-36 are pending in the application. Claims 21-28 have been canceled. However, despite the amendments/new claims, the grounds for rejection under 35 U.S.C. 112(a) are maintained and there is a new ground for rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for activating the insulating composition agent by heating, does not reasonably provide enablement for activating the agent by cooling. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Claim 29 recites wherein an agent is activated by “temperature reduction from an initial temperature at injection to a cooler temperature at an overburden stratum,” i.e., cooling.  The disclosure of the present application does not enable one skilled in the pertinent art to make and/or use the Invention for activation of an agent by decreasing temperature, i.e., cooling, without undue experimentation.
	Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Circ. 1988), the following factors support a determination that the disclosure fails to satisfy the enablement requirement for the full claim scope:
	(A) The breadth of the claims- because the current claims encompass any novel/hitherto unknown agents which activate in reservoirs by temperature reduction
	(B) The nature of the invention- because agents which activate by temperature reduction in reservoirs are not described in the Prior Art
	(C) The state of the prior art- because the disclosed/known agents activated by heat are described in the Prior Art in similar insulating processes, but any novel/hitherto unknown agents activated by cooling are not described in the Prior Art
	(F) The amount of direction provided by the Inventor- because the Applicant provides the example of disclosed/known agents which activate by heating, but the Applicant provides no guidance for the chemical structure(s) necessary to provide any novel/hitherto unknown agents which activate due to cooling
	(G) The existence of working examples- because the Applicant does not provide any working examples
	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure- because any novel/hitherto unknown agents would require not just experimentation, but de nevo synthesis, in order to make and/or use.
	Thus, at least six Wands factors do not support Enablement.
	Accordingly, there exists a Scope of Enablement deficiency for the current claims.

	Claims 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 29 recites the limitation “activating said agent… thereby forming a composition.” The limitation is indefinite because the recited "agent" is already a component of a "composition" and it is thus unclear what exactly is within the scope of this limitation.  Based upon the Examiner's understanding, when the agent is activated, no "new" composition is formed.  Rather, the previously existing composition, which includes the agent, simply begins to create bubbles (i.e., foam).
	Claims 30-36, dependent upon claim 29, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.
	This rejection may be obviated by amending the limitation to read ― activating said agent . . . thereby creating a foam ― and cancelling Claim 36.

Response to Arguments
	Applicant's arguments filed 2/5/21 with regards to the 112(a) rejection have been fully considered but they are not persuasive. 	Applicant argues that the 112(a) rejection is improper since a polymer which activates upon cooling is known in the art, as demonstrated by US 4,836,940, US 4,644,020, and WO 2008134371. The Examiner points out that none are disclosed as applicable or usable in reservoirs in the same conditions as claimed, e.g., exposure to a steam chamber, but rather are merely examples of a broad, generic concept. Furthermore, as detailed in the 112(a) rejection above, multiple factors support the enablement rejection, e.g. Applicant does not provide any working examples.

	Applicant’s arguments filed 2/5/21 regarding the 103 rejection have been fully considered and are found persuasive. 	Applicant argues, that Cullick cannot be relied upon since he fails to disclose or teach towards the steps of forming a steam chamber and subsequently injecting an activating agent, which activates by a temperature reduction, into said steam chamber. The prior art rejection has been withdrawn.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674